    Case 3:19-cv-01138-SMY Document 18 Filed 05/18/20 Page 1 of 6 Page ID #42



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

DARRYL SMITH, #M51792,                                    )
                                                          )
                           Plaintiff,                     )
                                                          )
         vs.                                              )         Case No. 19-cv-01138-SMY
                                                          )
M. PAPPAS,                                                )
JASON MORRIS,                                             )
JOHN DOE, and                                             )
WARDEN OF MENARD                                          )
CORRECTIONAL CENTER                                       )
                                                          )
                           Defendants.                    )

                                  MEMORANDUM AND ORDER
YANDLE, District Judge:

         Plaintiff Darryl Smith, an inmate of the Illinois Department of Corrections currently

incarcerated at Pontiac Correctional Center, filed this action pursuant to 42 U.S.C. § 1983 for

alleged deprivations of his constitutional rights that occurred while he was incarcerated at Menard

Correctional Center. 1 Plaintiff asserts a deliberate indifference to serious medical needs claim

under the Eighth Amendment and seeks monetary damages. (Doc. 1).

         This case is now before the Court for preliminary review of the Complaint under 28 U.S.C.

§ 1915A, which requires the Court to screen prisoner Complaints to filter out nonmeritorious

claims. 28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous, malicious,

fails to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b).



1
  Plaintiff does not state where the events occurred and does not provide information as to the facility where the
Defendants are employed. However, a document attached to the Complaint from the Administrative Review Board
regarding a grievance against C/O Morris for failing to respond to medical issues indicates the grievance location was
Menard Correctional Center. (Doc. 1, p. 8).
 Case 3:19-cv-01138-SMY Document 18 Filed 05/18/20 Page 2 of 6 Page ID #43



                                          The Complaint

       Plaintiff makes the following allegations in his Complaint (Doc. 1):             Plaintiff was

experiencing suicidal thoughts due to depression and requested to speak to a crisis team member.

He was interviewed by mental health professional M. Pappas. When asked if he intended to harm

himself, he stated he did not know. When asked if he needed to be on crisis watch, he said, “I

think so.” Pappas told him he did not believe he needed to be on crisis watch and that he needed

to “put on [his] big boy pants and learn to cope with his situation.” Plaintiff was given a lecture

that made him feel more depressed and was then returned to his cell.

       Within an hour of returning to his cell, Plaintiff began crying and making cuts on his right

forearm. Correctional Officer John Doe witnessed his actions and told him he would “have to do

better than that” and walked away. During the next shift, Plaintiff told Correctional Officer Jason

Morris that he was suicidal and showed him the cuts on his forearm. Morris told him it was only

a scratch and walked away. Later, Plaintiff took 20 pills, continued to cut his right forearm, and

swallowed the metal he used to cut his arm.

       When Morris conducted count at 9:30 pm, Plaintiff was sitting in a puddle of blood. He

told Morris he had taken the pills, cut himself, and swallowed the metal. Plaintiff was tired, dizzy,

and felt like he was going to pass out. Morris told him it was too late to get help and he would

have to wait until the next shift for medical treatment. Morris opened the cuff hatch to view the

cuts on Plaintiff’s arm and then forced his arm back in the cell. There was blood outside of the

cell door and all over the cell floor. Morris left Plaintiff in the cell. Plaintiff passed out and woke

up in Chester Hospital hours later.

       Based on the allegations in the Complaint, the Court designates the following single Count:

       Count 1:        Eighth Amendment claim against Defendants for deliberate
                       indifference to Plaintiff’s risk of self-harm and attempted suicide.

                                                  2
    Case 3:19-cv-01138-SMY Document 18 Filed 05/18/20 Page 3 of 6 Page ID #44




Any other intended claim that has not been recognized by the Court is considered dismissed

without prejudice as inadequately pleaded under the Twombly pleading standard. 2

                                                    Discussion

         To state a claim for deliberate indifference to a serious medical need, an inmate must show

that (1) he suffered from an objectively serious medical condition; and (2) the defendant was

deliberately indifferent to a risk of serious harm from that condition. Rasho v. Elyea, 856 F.3d

469, 475-76 (7th Cir. 2017). Where the harm at issue is a suicide or attempted suicide, deliberate

indifference requires “a dual showing that the defendant: (1) subjectively knew the prisoner was

at substantial risk of committing suicide and (2) intentionally disregarded that risk.” Collins, 462

F.3d at 761 (citations omitted). At this stage, the allegations in the Complaint are sufficient to

allow Plaintiff’s deliberate indifference claim to proceed against Defendants.

                                   Identification of John Doe Defendant

         Plaintiff will have the opportunity to engage in limited discovery to ascertain the identity

of the John Doe Defendant. See Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 832 (7th

Cir. 2009). The Warden of Menard Correctional Center will be added in his or her official capacity

to respond to discovery aimed at identifying the John Doe Defendant. Guidelines for discovery

will be set by the undersigned judge. Once the name of the John Doe Defendant is discovered,

Plaintiff shall file a motion to substitute the newly identified defendant for the John Doe Defendant.

                                    Motion for Recruitment of Counsel

         Civil litigants do not have a constitutional or statutory right to counsel. Pruitt v. Mote, 503

F.3d 647, 649 (7th Cir. 2007). Under 28 U.S.C. § 1915(e)(1), however, the Court has discretion



2
  An action fails to state a claim upon which relief can be granted if it does not plead “enough facts to state a claim
that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                          3
 Case 3:19-cv-01138-SMY Document 18 Filed 05/18/20 Page 4 of 6 Page ID #45



to recruit counsel to represent indigent litigants in appropriate cases. Johnson v. Doughty, 433

F.3d 1001, 1006 (7th Cir. 2006). When deciding whether to recruit counsel for an indigent litigant,

the Court must consider two questions: “(1) has the indigent plaintiff made a reasonable attempt

to obtain counsel or been effectively precluded from doing so; and if so, (2) given the difficulty of

the case, does the plaintiff appear competent to litigate it himself?” Pruitt, 503 F.3d at 654.

       Plaintiff has provided one letter from an attorney declining representation and another letter

from an attorney requesting additional information about his case. He indicates he has written a

third attorney but has not heard back. While responses to Plaintiff’s requests are pending, the

appointment of counsel is premature. Additionally, this case involves a single claim and is in the

early stages of litigation. Through his pleadings and filings, Plaintiff has demonstrated that he has

the ability to articulate clearly and effectively on his own behalf. Accordingly, the Motion for

Recruitment of Counsel (Doc. 3) is DENIED. Plaintiff may renew his request for counsel at a

later date. If he chooses to renew his request, he should provide rejection letters from at least two

additional attorneys to prove that he has made reasonable efforts to obtain counsel on his own.

                                            Disposition

       IT IS HEREBY ORDERED that Count 1 will proceed against M. Pappas, Jason Morris,

and John Doe. The Clerk of Court is DIRECTED to ADD the Warden of Menard Correctional

Center, in his or her official capacity only, to the docket for purposes of responding to discovery

aimed at identifying the John Doe Defendant.

       The Clerk of Court shall prepare for Pappas, Morris, Warden of Menard Correctional

Center (official capacity only), and once identified, John Doe: (1) Form 5 (Notice of a Lawsuit

and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons).

The Clerk is DIRECTED to mail these forms, a copy of the Complaint, and this Memorandum



                                                  4
 Case 3:19-cv-01138-SMY Document 18 Filed 05/18/20 Page 5 of 6 Page ID #46



and Order to each Defendant’s place of employment as identified by Plaintiff. If a Defendant fails

to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from

the date the forms were sent, the Clerk shall take appropriate steps to effect formal service on that

Defendant, and the Court will require that Defendant to pay the full costs of formal service, to the

extent authorized by the Federal Rules of Civil Procedure.

       If a Defendant cannot be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Service shall not be made on the John Doe Defendant until such time as Plaintiff has

identified him by name in a properly filed motion for substitution of party. Plaintiff is ADVISED

that it is his responsibility to provide the Court with the name and service address for this

individual.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). As the Warden of

Menard Correctional Center is in the case solely for discovery purposes, the Warden need not

respond to the Complaint. The Warden only needs to enter his appearance. The Warden will

receive further instruction on discovery at a later date. Pursuant to Administrative Order No.

244, Defendants need only respond to the issues stated in this Merit Review Order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of



                                                 5
 Case 3:19-cv-01138-SMY Document 18 Filed 05/18/20 Page 6 of 6 Page ID #47



whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       IT IS FURTHER ORDERED that the Motion for Recruitment of Counsel (Doc. 3) is

DENIED without prejudice.

       IT IS FURTHER ORDERED that the Clerk of Court is DIRECTED to ENTER the

standard qualified protective order pursuant to the Health Insurance Portability and Accountability

Act.

       Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of Court

and the opposing party informed of any change in his address; the Court will not independently

investigate his whereabouts. This shall be done in writing and not later than 7 days after a transfer

or other change in address occurs. Failure to comply with this order will cause a delay in the

transmission of court documents and may result in dismissal of this action for want of prosecution.

See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: May 18, 2020

                                              s/ Staci M. Yandle_____
                                              STACI M. YANDLE
                                              United States District Judge


                                        Notice to Plaintiff

         The Court will take the necessary steps to notify the appropriate Defendants of your lawsuit
and serve them with a copy of your Complaint. After service has been achieved, the Defendants
will enter their appearance and file an Answer to your Complaint. It will likely take at least 60
days from the date of this Order to receive the Defendants’ Answers, but it is entirely possible that
it will take 90 days or more. When all the Defendants have filed Answers, the Court will enter a
Scheduling Order containing important information on deadlines, discovery, and procedures.
Plaintiff is advised to wait until counsel has appeared for the Defendants before filing any motions,
to give the Defendants notice and an opportunity to respond to those motions. Motions filed before
Defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need
not submit any evidence to the Court at this time, unless specifically directed to do so.



                                                 6
